PER CURIAM.
We affirm the trial court’s order denying the defendant’s motion to suppress, based upon its finding that the anonymous tip provided to the police, coupled with the officer’s observations of the defendant, established a reasonable suspicion to initially detain the defendant. See State v. Scott, 641 So.2d 517 (Fla. 3d DCA 1994). The officer then recovered the contraband that she observed the defendant conceal behind a wall, thus establishing the required probable cause for Cade’s arrest.
Affirmed.